DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 5, 8, 12-19, 26-28, and 33-34 have been cancelled.  

Claims 1, 3-4, 6-7, 9-11, 20, 25, and 29-32 have been indicated as being allowable.  The prior art of record does not disclose or suggest anti-platelet factor 4 (PF4) antibodies or antigen binding fragments thereof comprising SEQ ID NO: 4 and SEQ ID NO: 10.  SEQ ID NO: 4 is 74 amino acids and contains the light chain CDRs of SEQ ID NOS: 1, 2, and 3 and the second and third framework regions.  SEQ ID NO: 4 is contained within SEQ ID NOS: 5 and 6.  SEQ ID NO: 10 is 83 amino acids and contains the heavy chain CDRs of SEQ ID NOS: 7, 8, and 9 and the second and third framework regions.  SEQ ID NO: 10 is contained within SEQ ID NOS: 11 and 12.  See at least Table 2.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 
Applicant's arguments filed 12/26/2021 have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 21 has been amended to recite (bolding added by examiner):
A cell comprising:
a vector comprising a nucleic acid molecule encoding a heavy chain CDR and
framework region comprising SEQ ID NO: 10:
a vector comprising a nucleic acid molecule encoding a light chain CDR and
framework region comprising SEQ ID NO: 4: or
a vector comprising a nucleic acid molecule encoding a heavy chain CDR and
framework region comprising SEQ ID NO: 10 and a vector comprising a nucleic acid
molecule encoding a light chain CDR and framework region comprising SEQ ID NO: 4.

The recitation of a vector comprising a nucleic acid sequence and a vector is confusing.  This may have been a word processing error and that the bolded words “a vector comprising” were intended to be deleted.  Alternatively, the claim can be interpreted as:
A cell comprising:
a vector comprising a nucleic acid molecule encoding a heavy chain CDR and
framework region comprising SEQ ID NO: 10:
a vector comprising a nucleic acid molecule encoding a light chain CDR and
framework region comprising SEQ ID NO: 4: or
a vector comprising a nucleic acid molecule encoding a heavy chain CDR and
framework region comprising SEQ ID NO: 10 and 
(d)a vector comprising a nucleic acid
molecule encoding a light chain CDR and framework region comprising SEQ ID NO: 4.

The “and” and “or” are confusing as to the groupings of the vectors in the claimed cell.

A recombinant cell comprising:
a vector comprising a nucleic acid molecule encoding a heavy chain CDR and
framework region comprising SEQ ID NO: 10:
(b) a vector comprising a nucleic acid molecule encoding a light chain CDR and
framework region comprising SEQ ID NO: 4: or
(c) the vectors of both (a) and (b).

Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
Claim 22 has been amended to depend upon claim 1.  It recites a “recombinant cell expressing the antibody of claim 1.”
These claims do not require any elements that would bring about expression of the antibody of claim 1.  Claim 22 does not clearly recite the structural characteristics or limitations of the claimed recombinant cell.  For example, claim 22 does not recite any nucleic acids encoding the heavy and light chain of the antibody where the nucleic acids are operably linked to promoters or other expression control sequences.  For example, it is not known if the cell contains any expression vectors.  See at least Example 2 and paragraphs [0072-0080] of the specification.  The metes and bounds of the claim cannot be determined.
Claim 22 is confusing and omits essential elements.
Applicant’s response did not address the omitted essential elements as discussed with respect to this claim in the prior Office action. 


A recombinant cell capable of producing an antibody comprising the light chain of SEQ ID NO: 6 and the heavy chain of SEQ ID NO: 12 wherein said cell comprises an expression vector comprising a nucleic acid molecule encoding SEQ ID NO: 6 and an expression vector comprising a nucleic acid molecule encoding SEQ ID NO: 12, wherein both of the nucleic acid molecules are operably linked to a promoter.

	Basis for this claim is found in at least Example 2 and paragraphs [0072-0080] of the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa